


109 HR 5811 RH: MARPOL Annex VI Implementation Act

U.S. House of Representatives
2006-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 398
		109th CONGRESS
		2d Session
		H. R. 5811
		[Report No.
		  109–667]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 17, 2006
			Mr. Young of Alaska
			 (for himself, Mr. Oberstar,
			 Mr. LoBiondo, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		
			September 19, 2006
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on July 17, 2006
		
		A BILL
		To implement the Protocol of 1997 to the
		  International Convention for the Prevention of Pollution from Ships, 1973, and
		  for other purposes.
	
	
	
	
		1.Short
			 titleThis Act may be cited as
			 the MARPOL Annex VI Implementation Act
			 of 2006.
		2.ReferencesWherever in this Act an amendment or repeal
			 is expressed in terms of an amendment to or a repeal of a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Act to Prevent Pollution from Ships (33 U.S.C. 1901 et
			 seq.).
		3.DefinitionsSection 2(a) (33 U.S.C. 1901(a)) is
			 amended—
			(1)by redesignating the
			 paragraphs (1) through (12) as paragraphs (2) through (13),
			 respectively;
			(2)by inserting before
			 paragraph (2), as so redesignated, the following:
				
					(1)Administrator
				means the Administrator of the Environmental Protection
				Agency;
					;
			(3)in paragraph (5), as so
			 redesignated, by striking and V and inserting V, and
			 VI; and
			(4)in paragraph (6), as so
			 redesignated, by striking discharge and
			 garbage and harmful substance and
			 incident and inserting discharge,
			 emission, garbage, harmful
			 substance, and incident.
			4.ApplicabilitySection 3 (33 U.S.C. 1902) is
			 amended—
			(1)in subsection (a)—
				(A)by striking
			 and after the semicolon at the end of paragraph (3);
				(B)by striking the period at
			 the end of paragraph (4) and inserting ; and;
				(C)and by adding at the end
			 the following new paragraph:
					
						(5)with respect to
				Annex VI to the Convention, and to the extent consistent with international
				law, to a ship, other than a ship referred to in paragraph (1), that—
							(A)is in a port,
				shipyard, offshore terminal, or the internal waters of the United
				States;
							(B)is in the
				territorial sea of the United States as defined in Presidential Proclamation
				5928 of December 27, 1988;
							(C)is in an emission
				control area designated pursuant to section 4; or
							(D)is bound for, or
				departing a port, shipyard, offshore terminal, or the internal waters of the
				United States; and is in any other area that the Administrator, in consultation
				with the Secretary, has designated by regulation and based on the best
				available scientific data as being an area from which emissions from ships are
				of concern with respect to protection of public health, welfare, or the
				environment.
							;
				(2)in subsection (b)(1) by
			 inserting or (3) after paragraph (2);
			(3)in subsection (b) by
			 adding at the end the following new paragraph:
				
					(3)With respect to Annex VI to the
				Convention, the head of a Federal department or agency may determine that some
				or all of the requirements under this Act shall apply to one or more classes of
				public vessels operated under the authority of such department or
				agency.
					; and
				
			(4)in subsection (d)—
				(A)by inserting , or
			 the Administrator as authorized by section 4, after
			 Secretary;
				(B)by inserting (or
			 an applicable Annex) after MARPOL Protocol the first
			 place it appears; and
				(C)by inserting and
			 Annex VI after Annex V.
				5.Administration and
			 enforcementSection 4(b) (33
			 U.S.C. 1903(b)) is amended—
			(1)by redesignating
			 paragraph (2) as paragraph (4);
			(2)by inserting after
			 paragraph (1) the following new paragraphs:
				
					(2)In prescribing regulations under this
				section to carry out the provisions of Annex VI to the Convention, the
				Secretary shall consult with the Administrator with respect to Regulations 12
				and 16 of such Annex and with the Administrator and the Secretary of the
				Interior with respect to Regulation 19 of such Annex.
					(3)In addition to the authority the Secretary
				has to prescribe regulations under this section to carry out Annex VI to the
				Convention, the Administrator, in consultation with the Secretary, shall
				prescribe any necessary or desired regulations to carry out Regulations 13, 14,
				15, and 18 of such Annex.
					;
				and
			(3)by adding at the end the
			 following new paragraph:
				
					(5)No standard issued by any person or
				Federal agency regarding emissions from tank vessels that are subject to
				Regulation 15 of Annex VI to the Convention shall be effective until six months
				after the date on which the Secretary submits a notification to the
				International Maritime Organization that such standard has been
				established.
					.
				
			6.CertificatesSection 5 (33 U.S.C. 1904) is
			 amended—
			(1)in subsection (a)—
				(A)by striking
			 The and inserting (1) Except as provided in paragraph
			 (2), the; and
				(B)by adding at the end the
			 following new paragraph:
					
						(2)The Administrator shall, and no other
				person may, issue an Engine International Air Pollution Prevention Certificate
				in accordance with Annex VI to the Convention and the International Maritime
				Organization’s Technical Code on Control of Emissions of Nitrogen Oxides from
				Marine Diesel Engines, on behalf of the United States. The issuance of such
				certificates shall be consistent with any applicable requirements under the
				Clean Air Act (42 U.S.C. 7401 et seq.) and regulations promulgated
				thereunder.
						;
				(2)by striking subsection
			 (b) and inserting the following:
				
					(b)A certificate issued
				by a country that is a party to the MARPOL Protocol has the same validity as a
				certificate issued by the Secretary under the authority of this Act, or by the
				Administrator under the authority of subsection
				(a)(2).
					;
				and
			(3)in subsection (e) by
			 inserting or the public health or welfare after marine
			 environment.
			7.Reception
			 facilitiesSection 6 (33
			 U.S.C. 1905) is amended—
			(1)in subsection (a) by
			 adding at the end the following new paragraph:
				
					(3)The Secretary, after consulting with
				appropriate Federal agencies, shall establish regulations to require that ports
				and terminals provide reception facilities for receiving ozone depleting
				substances, equipment containing such substances, and exhaust gas cleaning
				residues or ensure that such facilities are available. The regulations shall
				establish criteria for determining the adequacy of reception facilities for
				receiving such substances, equipment, or residues at a port or terminal and
				such additional measures and requirements as are appropriate to ensure such
				adequacy.
					(4)The Secretary may establish
				regulations to certify, and may issue certificates to the effect, that a port’s
				or terminal’s facilities for receiving such substances, equipment, and residues
				from ships are
				adequate.
					;
			(2)in subsection (c)(2)(A)
			 by inserting or (a)(3) after subsection
			 (a)(2);
			(3)by striking subsection
			 (e)(2) and inserting the following:
				
					(2)The Secretary may deny the entry of a
				ship to a port or terminal required by regulations issued under this section to
				provide adequate reception facilities for garbage, ozone depleting substances,
				equipment containing such substances, and exhaust gas cleaning residues if the
				port of terminal is not in compliance with such
				regulations.
					;
				and
			(4)in subsection (f)(1) by
			 striking MARPOL Protocol or the Antarctic Protocol and inserting
			 MARPOL Protocol, the Antarctic Protocol, or this Act.
			8.InspectionsSection 8(f) (33 U.S.C. 1907(f)) is amended
			 to read as follows:
			
				(f)(1)The Secretary may
				inspect a ship to which this Act applies as provided under section 3(a)(5), to
				verify whether the ship is in compliance with Annex VI to the Convention and
				this Act.
					(2)If an inspection under this
				subsection or any other information indicates that a violation has occurred,
				the Secretary may undertake enforcement action under this
				section.
					.
		9.Amendments to the
			 protocolSection 10(b) (33
			 U.S.C. 1909(b)) is amended by striking Annex I, II, or V and by
			 inserting Annex I, II, V, or VI.
		10.Effect on other
			 lawsSection 15 (33 U.S.C.
			 1911) is amended to read as follows:
			
				15.Effect on other
				lawsAuthorities,
				requirements, and remedies of this Act supplement and neither amend nor repeal
				any other authorities, requirements, or remedies conferred by any other
				provision of law. Nothing in this Act shall limit, deny, amend, modify, or
				repeal any other authority, requirement, or remedy available to the United
				States or any other person, except as expressly provided in this
				Act.
				.
		11.Technical
			 correctionsSubsections (a),
			 (b), and (d) of section 9 (33 U.S.C. 1908(a), (b), and (d)) are amended by
			 striking the second comma after MARPOL Protocol each place it
			 appears.
		
	
		September 19, 2006
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
